Citation Nr: 0422790	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-04 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 7, 1997, for 
the grant of service connection for basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from April 1945 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that, pursuant to his request, the veteran 
was scheduled for a Travel Board hearing at the RO in June 
2004; however, he failed to report for that hearing.  As he 
has not provided cause for his failure to appear or requested 
another hearing, the veteran's hearing request is deemed 
withdrawn and the Board will proceed with its review on the 
present record.  38 C.F.R. § 20.702(d)(e).


FINDINGS OF FACT

1.  On August 7, 1997, the RO received the veteran's original 
claim for service connection for basal cell carcinoma.  

2.  The RO granted service connection for this disorder in an 
October 1998 rating decision and assigned an effective date 
for service connection of August 7, 1997, the date of receipt 
of the veteran's claim for service connection.


CONCLUSION OF LAW

An effective date prior to August 7, 1997, for the grant of 
service connection for basal cell carcinoma is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Review of the claims file shows that by correspondence, the 
rating decision, statement of the case, and supplemental 
statements of the case the RO has informed the veteran of the 
evidence necessary to substantiate his claim.  Pertinent 
records are on file.  The law, not the evidence, governs the 
outcome of this case.  The Board finds that the notice and 
duty to assist provisions of the law are met.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran served on active duty from December 1945 to 
November 1947.

Private treatment records reflect that the veteran was 
treated for basal cell carcinoma as early as May 1986.  

On August 7, 1997, the RO received the veteran's original 
claim for service connection for basal cell carcinoma.  

By rating decision dated in October 1998, service connection 
for basal cell carcinoma was granted, effective from August 
7, 1997, the date of receipt of the veteran's claim for 
service connection.

The veteran contends that service connection for basal cell 
carcinoma should be effective from 1986 because he has 
submitted records of such treatment dated as early as 1986.  
In addition, he states that he has been in receipt of 
treatment for basal cell carcinoma since the 1960s; however, 
he did not file a claim because he was not aware that such 
benefits were available until he spoke to a fellow veteran he 
met at the VA hospital.  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  VA regulations further provide that the 
effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The Board notes that all the requirements for entitlement to 
service connection for basal cell carcinoma may indeed have 
been met in this case sometime prior to the date that the 
veteran filed his claim for service connection.  
Nevertheless, the veteran did not file a claim with VA for 
service connection for basal cell carcinoma until August 7, 
1997, and the law is clear that in such a case the later date 
must be assigned as the effective date for service 
connection.  Thus, even assuming that all the requirements 
for service connection were met before August 7, 1997, the 
later date in this case then was the date of receipt of claim 
or August 7, 1997, and that is the date that must be assigned 
as the effective date for service connection.

Although the Board is sympathetic with the veteran regarding 
his contention about suffering from basal cell carcinoma 
since the 1960s and not been informed about the benefits 
available to him prior to filing his claim in 1997, there are 
no provisions in the law for a waiver or exception to be 
taken on this or any other basis.  

Thus, there is no legal basis for an earlier effective date 
for service connection to be awarded in this case, and the 
Board must apply the law as it exists and cannot extend 
benefits out of sympathy for a particular claimant.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
The appeal must be denied.

ORDER

An effective date prior to August 7, 1997, for the grant of 
service connection for basal cell carcinoma, is denied.





_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



